EXHIBIT 10.21
SENIOR VICE PRESIDENT
INCENTIVE PROGRAM — FISCAL 2010

     
Participants:
  All Senior Vice Presidents (SVPs).
 
   
Target Incentive:
  Incentive is equal to 75% of base salary at 100% achievement of performance
criteria. A maximum incentive of 120% of base salary can be achieved.
 
   
Performance Criteria:
  Appendix A details the schedule of incentive attainment and plan goals based
on actual performance versus plan performance. The plan performance is based on
the financial plan approved by the Board of Directors at the July 2009 Board
Meeting.
 
   
Payment:
  Incentive payment for fiscal year 2010 will be made in July 2010 following
approval by the Board of Directors. The Senior Vice President must be active in
their role and a Paychex employee at the end of the applicable fiscal year to be
eligible for the annual bonus, except as noted under the Partial Year section
below.
 
   
Partial Year:
  Senior Vice Presidents appointed during the fiscal year will be eligible for a
bonus award based on a partial year formula calculation. The calculated amount
is subject to adjustment by the Plan Administrators and must be reviewed with
the Board of Directors to determine if the payment is fair.
 
   
 
  Senior Vice Presidents who terminate employment with Paychex, or whose
employment is terminated by Paychex (except for death or long term disability)
at any time during the plan year will not be entitled to a bonus.
 
   
 
  A Senior Vice President (or their beneficiaries or legal representatives) who
dies or is on long-term disability is eligible for a bonus award based on a
partial year formula calculation. The calculated amount is subject to adjustment
by the Plan Administrators and must be reviewed by the Board of Directors to
determine if the payment is fair.
 
   
Plan Administration:
  The incentive plan will be administered and interpreted by the Governance and
Compensation Committee, as approved by the Board of Directors. There are no
deviations from plan criteria unless specifically agreed to in writing by the
Board of Directors, as recommended by the Plan Administrator. The plan may be
amended, suspended or terminated at any time.
 
   
 
  This does not constitute a contract of or for employment of any specific
duration. Paychex abides by the principle of employment-at-will, which permits
the company or the employee to terminate the employment relationship with or
without notice, with or without cause, at any time.

 